Title: The American Commissioners to Horneca, Fizeaux & Cie., 31 August 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Horneca, Fizeaux & Cie.


<Passy, August 31, 1778, in French: We send by Mr. Whitall a book of promissory notes and interest coupons, for 205,000 florins payable on January 1, 1788. You will fill in the blanks in each with the number and date of delivery, likewise the counterfoils, and keep an exact record. Sell the notes only for cash, as soon as possible and with due prudence. We are allowing you one percent to cover expenses. Correspond with us or our successors to arrange the prompt remittance of funds received.>